Exhibit 10.5

TXU

SECOND SUPPLEMENTAL RETIREMENT PLAN

(As amended and restated effective as of January 1, 2005)

ARTICLE ONE

Purposes of the Plan

1.1 The TXU Second Supplemental Retirement Plan (“Plan”) is a restatement and
amendment of the TXU Supplemental Retirement Plan (the “First Plan”) which was
initially established, effective January 1, 1983, was amended and restated
effective as of January 1, 1995, August 11, 1998, May 12, 2000, and August 17,
2001, and is hereby restated effective as of January 1, 2005, to comply with the
requirements of Code section 409A. The principal purpose of the Plan is to
provide benefits, not otherwise provided by the First Plan, for Participants in
excess of the limitations on contributions and benefits imposed by relevant
provisions of the Internal Revenue Code of 1986, as amended (the “Code”), on
qualified defined benefit plans.

1.2 The Plan is established for the benefit of Participants as an unfunded
compensation arrangement; provided, however, Supplemental Retirement Benefits
for Eligible Participants shall be provided, in whole or in part, under the
Trust Agreement for Participants who are eligible to receive Supplemental
Retirement Benefits under the Trust Agreement, and shall be provided under the
Second Trust Agreement for all other Participants and for Eligible Participants,
to the extent such Supplemental Retirement Benefits are not payable under the
Trust Agreement. Any Supplemental Retirement Benefit not paid under the Trust
Agreement or the Second Trust Agreement shall be paid by the Participating
Employer under the provisions of the Plan.

1.3 The Plan does not give Participants any rights not expressly granted them in
the Plan.



--------------------------------------------------------------------------------

ARTICLE TWO

Definitions

The following definitions apply to the Plan unless the context clearly indicates
otherwise:

2.1 “Adjusted Retirement Benefit” shall mean the Retirement Income Allowance
which would have been payable under the provisions of Section 7 of the
Retirement Plan without regard to Section 8 of the Retirement Plan and without
excluding from Earnings: (i) amounts awarded under the TXU Annual Incentive Plan
or deferred under nonqualified executive compensation plans and arrangements
adopted from time to time by Participating Employers; and (ii) amounts in excess
of the dollar maximum imposed on Earnings, as defined in the Retirement Plan.
Adjusted Retirement Benefit shall also mean and include special retirement
compensation not payable under the Retirement Plan to which a Participating
Employer is contractually committed to pay to a Participant pursuant to an
individually negotiated agreement between the Participating Employer and the
Participant. For purposes of this Plan, such special retirement compensation
shall be referred to as “Special Contractual Retirement Compensation.”

2.2 “Board of Directors” shall mean the Board of Directors of TXU Corp.

2.3 “Affiliated Entity” shall mean any entity, more than 50% of the equity
interest or profit interest of which is owned, directly or indirectly by the
Company; any company which is in a controlled group of corporations (within the
meaning of Code section 414(b)) that includes any such Affiliated Entity; any
entity that is under common control (within the meaning of Code section 414(c))
that includes any such Affiliated Entity; and any entity that is within an
affiliated service group (determined in accordance with Code section 414(m))
that includes any such Affiliated Entity.

 

- 2 -



--------------------------------------------------------------------------------

2.4 “Change in Control” shall mean means the occurrence of any one or more of
the following events:

(a) individuals who, on the effective date hereof, constitute the Board of
Directors (the “Board”) of the Company (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the effective date whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(b) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (1) by
the Company or any entity a majority of the voting securities or other voting
interests of which are owned, directly or indirectly, by the Company
(“Subsidiary”), (2) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (3) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (4) pursuant to a
Non-Qualifying Transaction (as defined in

 

- 3 -



--------------------------------------------------------------------------------

paragraph (c) below), (5) with respect to any Eligible Executive, pursuant to
any acquisition by such Eligible Executive or any group of persons including
such Eligible Executive (or any entity controlled by such Eligible Executive or
controlled by any group of persons including such Eligible Executive); or (6) a
transaction (other than one described in paragraph (c) below) in which Company
Voting Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (6) does not constitute a Change in Control under this
paragraph (b);

(c) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders other than
approval required solely by Article XI of the Company’s articles of
incorporation, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (1) more than 50% of the total voting power of (x) the
corporation or other entity resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
or other entity that, directly or indirectly, has beneficial ownership of at
least 95% of the voting securities eligible to elect directors (or persons
performing similar functions) of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by voting securities into which such Company Voting Securities were
converted or for which such Company Voting Securities were exchanged pursuant to
such Business Combination), and such voting power of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) among the holders
thereof is held in substantially the same proportion as the voting power of such
Company Voting

 

- 4 -



--------------------------------------------------------------------------------

Securities held by the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation, as the case may be, or any Subsidiary thereof), is or becomes the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors (or
persons performing similar functions) of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) and (3) at least a majority of
the members of the board of directors (or similar governing body) of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination or, if any director was elected after
such time but prior to the consummation of such Business Combination, such
director was elected to fill a vacancy on the Board created in the ordinary
course and qualifies as an Incumbent Director (any Business Combination which
satisfies all of the criteria specified in (1), (2) and (3) above shall be
deemed to be a “Non-Qualifying Transaction”); or

(d) the consummation of a complete liquidation or dissolution of the Company
required to be approved by the Company’s shareholders or a sale of all or
substantially all of the assets of the Company and its Subsidiaries, considered
as a whole.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional

 

- 5 -



--------------------------------------------------------------------------------

Company Voting Securities that increases the percentage of outstanding Company
Voting Securities beneficially owned by such person, a Change in Control of the
Company shall then occur.

2.5 “Committee” shall mean the Retirement Committee for the TXU Retirement Plan.

2.6 “Company” shall mean TXU Corp., its successors and assigns.

2.7 “Eligible Participant” shall mean a Participant eligible to receive benefits
under the Trust Agreement, as set forth in the Trust Agreement.

2.8 “Independent Committee” shall mean the Independent Committee provided for in
the Second Trust Agreement.

2.9 “Participant” shall mean each person who is entitled to receive a benefit on
or after January 1, 1983, under the Retirement Plan and whose Retirement Benefit
is less than his Adjusted Retirement Benefit, but excluding any Participant who
is eligible to receive benefits under the Retirement Income Restoration Plan of
ENSERCH Corporation and Participating Subsidiary Companies.

2.10 “Participating-employer” shall mean the Company or any Affiliated Entity
which has been approved for participation in, and which has adopted, the Plan.
“Participating Employers” shall be used to refer to such entitles jointly or
severally.

2.11 “Plan” shall mean this TXU Second Supplemental Retirement Plan, as amended
from time to time.

2.12 “Plan Administrator” shall mean the Committee or, following a Change of
Control, the Independent Committee.

2.13 “Plan Year” shall be the calendar year.

 

- 6 -



--------------------------------------------------------------------------------

2.14 “Retirement Benefit” shall be the Retirement Income Allowance payable to a
Participant under the Retirement Plan.

2.15 “Retirement Plan” shall be the TXU Retirement Plan, as amended from time to
time.

2.16 “Second Trust Agreement” shall mean the trust agreement dated as of
August 11, 1998 which establishes a rabbi trust to provide benefits under the
Plan for Participants to the extent benefits are not covered under the Trust
Agreement.

2.17 “Separation from Service” means termination of employment under
circumstances that would qualify as a separation from service for purposes of
Code section 409A and the regulations issued thereunder.

2.18 “Specified Employee” shall have the meaning as defined in Code section
409A, and the regulations issued thereunder.

2.19 “Supplemental Retirement Benefit” or “Benefit” shall be the benefit equal
in amount to: (a) the difference between the Participant’s Adjusted Retirement
Benefit and the Participant’s Retirement Benefit; and (b) any Special
Contractual Retirement Compensation applicable to the Participant, if any. The
Supplemental Retirement Benefit shall be determined by the actuary for the
Retirement Plan using assumptions consistent with those used in determining
benefits under the Retirement Plan.

2.20 “Trust Agreement” shall mean that certain trust agreement dated as of
May 3, 1993, which establishes a secular trust to provide benefits under the
Plan for certain Participants.

2.21 “Trustee” shall mean the entity appointed by the Plan Administrator to
serve as trustee of the Trust.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE THREE

Allocation of Costs

3.1 The cost of providing the benefits payable under the Plan shall be allocated
to the Participating Employer which is the employer of the Participant.

3.2 If a Participant has service with more than one of the Participating
Employers which is relevant to benefits provided thereunder, the costs of
providing the benefits payable to such Participant shall be apportioned in a
manner determined by the Participating Employers.

3.3 The Company, as agent for the Participating Employers, will pay all Benefits
provided hereunder and administer all transactions relating to the Plan, except
Benefits payable under the Trust Agreement and the Second Trust Agreement shall
be paid by the respective Trustee of each such trust in accordance with the
terms of the Trust Agreement or the Second Trust Agreement, as the case may be.

ARTICLE FOUR

Benefits

4.1 A Participant shall be entitled to receive a Supplemental Retirement
Benefit, pursuant to the provisions of the Plan and/or the First Plan; provided,
however, Benefits payable to Eligible Participants under the Trust Agreement or
the Second Trust Agreement shall be subject to additional provisions set forth
in the Trust Agreement and/or the Second Trust Agreement, as applicable, which
provisions shall be controlling. To the extent that Benefits are paid out of a
trust established related to the Plan or First Plan, separate accounts shall be
maintained for each covered Participant.

4.2 Except as otherwise provided herein, Supplemental Retirement Benefits shall
be payable in the form, and at such times, as follows:

(a) With respect to a Participant entitled to a benefit under the Traditional
Retirement Plan Formula of the Retirement Plan, in the form of a life annuity,
commencing upon the later of (i) the first day of the month following such
Participant’s Separation from Service, or (ii) the

 

- 8 -



--------------------------------------------------------------------------------

earliest date at which such Participant would be eligible to commence benefits
under the Retirement Plan.

(b) With respect to a Participant entitled to a benefit under the Cash Balance
Plan Formula of the Retirement Plan, a single, lump-sum payment, payable upon
the later of (i) such Participant’s Separation from Service, or (ii) the date
such Participant would have achieved 10 years of Accredited Service under the
Retirement Plan (as defined therein) if such Participant had remained in
continuous employment and not experienced a Separation from Service.

4.3 Special Contractual Retirement Compensation shall be paid at such time and
in such form as provided in the underlying agreement or as elected by the
Participant pursuant to the terms thereof; provided, however that if the Plan
Administrator determines that the terms of such agreement, or the circumstances
of such election, do not meet the requirements of Code section 409A, such
Special Contractual Retirement Compensation shall be paid pursuant to the
applicable provisions of Section 4.2(a) or 4.2(b) above, or, if said sections do
not apply, such Special Contractual Retirement Compensation shall be paid in the
form of a single lump-sum payment as of such Participant’s Separation from
Service.

4.4 With respect to any Participant who is a Specified Employee, payment of any
benefit shall not commence earlier than the date that is six (6) months
following the date of such Specified Employee’s Separation from Service. In the
event that any benefit payable in the form of a life annuity is delayed by
application of this Section 4.4, then, upon commencement, the monthly benefit
payable to the Participant shall be determined based upon the Participant’s age
at his Separation from Service, and the first payment shall include all payments
that would have otherwise become payable during the period of such delay.

 

- 9 -



--------------------------------------------------------------------------------

4.5 The provisions of Section 4.4 shall not apply (i) with respect to any
distribution made on account of the death of the Participant, or (ii) if, at the
time of such Participant’s Separation from Service, no stock of either the
Company or the Participant’s employer is publicly traded on an established
securities market or otherwise.

4.6 Any Benefit payable under the Plan shall constitute a general unsecured
obligation of the Company, and shall be subject to the claims of the Company’s
creditors.

ARTICLE FIVE

Miscellaneous

5.1 The Board of Directors shall be vested with full power and authority to
amend the Plan or to terminate the Plan at any time; provided that no act of
amendment or termination shall reduce any Benefit accrued to the date such act
is adopted. Furthermore, if the Plan is terminated, amended, or frozen or any
other action is taken to limit future Benefit accruals under the Plan, or in the
event of a Change in Control, each of the Participating Employers shall be
obligated to take all action as may be provided for under the Trust Agreement,
the Second Trust Agreement or any other agreement affecting, in any way, the
funding and/or securitization and the current or future payment of Benefits.

5.2 The Plan Administrator shall have the same powers, duties and
responsibilities with respect to the administration of the Plan as provided to
the Plan of Administrator under the Retirement Plan for purposes of
administering the terms thereof. Furthermore, the Plan Administrator may appoint
one or more persons to assist in carrying out the day-to-day operation of the
Plan, the Trust Agreement and/or the Second Trust Agreement. The powers, duties
and responsibilities of the Plan Administrator shall include specifically, but
not by way of limitation, the authority to carry out the policy of the Company
that applicable remuneration for a taxable year beginning after December 31,
1993, with respect to an Eligible Participant, shall not exceed

 

- 10 -



--------------------------------------------------------------------------------

the level of deductibility provided for in Section 162(m) of the Internal
Revenue Code or any successor provision. Notwithstanding any other provision of
this Plan, in the event of a Change in Control, the Independent Committee shall
have the powers, duties and responsibilities provided for in the Second Trust
Agreement.

5.3 Any Participating Employer, as defined herein, may participate under this
Plan upon approval of the Board of Directors and approval of the board of
directors of such Participating Employer. Any Participating Employer may, by
action of its board of directors, withdraw from participation in the Plan upon
thirty days prior notice to the Company.

5.4 The Plan is intended to satisfy the requirements of Code section 409A and
the regulations adopted thereunder, and shall be construed to that end. Except
as otherwise preempted by Federal law, the Plan shall be construed under the
laws of Texas.

Executed on February 16, 2006, to be effective as of January 1, 2005.

 

TXU CORP.

By:

  /S/ RIZ CHAND  

Riz Chand,

Senior Vice President,

Human Resources

 

- 11 -